PER CURIAM.
Larry L. Bush seeks to appeal an order denying the motion for recusal of the district judge. This court may exercise juris*248diction only over final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Carp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Bush seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. Accordingly, we deny the motions for preparation of transcript at government expense and dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.